internal_revenue_service number release date index number ------------------- ---------------------------------------------------- ----------------------------------------- -------------------------------------- ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- ---------------- telephone number -------------------- refer reply to cc fip b02 plr-128520-14 date date taxpayer ------------------------------------------------------------------- ------------------------------------------------------------------------ state a state b owner owner manager firm date date date date date date ------------ -------------------- ------------------------------ --------------------------------------------- ------------------------------------ --------------------------------------- ---------------- -------------------------- --------------------- -------------------- -------------------- --------------------------- plr-128520-14 year x y ------ ----- ----- dear ---------------- this ruling responds to your letter dated date and supplemental submission dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to be treated as a real_estate_investment_trust reit for the taxpayer’s taxable_year ended on date facts taxpayer was formed on date as a corporation under the laws of state a for the purpose of investing in real_estate located in state b taxpayer is a corporation under the laws of state a for federal_income_tax purposes from date until date taxpayer’s common shares were owned by owner a state a corporation that elected to be taxed as a reit under sec_856 as of date owner 1’s common shares were owned by owner a state a limited_partnership owner 1’s preferred shares were owned by x shareholders taxpayer and owner were formed by and are managed by manager manager is a privately-held registered investment_advisor on date y additional shareholders purchased shares in taxpayer firm assists manager with federal and state tax compliance services for the various entities manager serves manager relies on the advice of firm and relies on firm to prepare the relevant tax forms required to meet the managed entities’ federal and state tax compliance obligations firm was engaged to advise and assist in the preparation of taxpayer’s year form 1120-reit u s income_tax return for real_estate_investment_trusts including the preparation of a form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns as part of manager’s engagement with firm it is customary for firm to file forms to extend the period of time to file the original income_tax return for all entities managed by manager plr-128520-14 taxpayer intended to qualify as a reit under sec_856 for its initial taxable_year beginning on date and ending on date first reit taxable_year taxpayer represents that it would have qualified as a reit under the provisions of sec_856 for that taxable_year but for the filing of a form 1120-reit to make an election to be so treated for federal_income_tax purposes taxpayer’s form_7004 for its first reit taxable_year was due on or before date the original due_date for its form 1120-reit it was taxpayer’s and firm’s intention to extend the time for the form 1120-reit to be filed although firm was engaged to prepare and file the extension taxpayer’s form_7004 was not filed on or before date this failure_to_file was the result of inadvertence and administrative oversight on the part of firm in preparing and filing numerous extensions for the various entities under the control of manager firm overlooked filing taxpayer’s form_7004 on date firm discovered that taxpayer’s form_7004 had not been filed because taxpayer’s form_7004 was not timely filed the deadline for filing taxpayer’s federal_income_tax return on which taxpayer’s reit election was to be made for its first reit taxable_year was not extended from date to date as such taxpayer’s intended election to be treated as a reit pursuant to sec_856 and sec_1_856-2 of the income_tax regulations was not filed on or before date firm informed taxpayer of the missed form_7004 filing and firm advised taxpayer and manager to submit a request for relief under sec_301_9100-1 accordingly taxpayer submitted this request for a private_letter_ruling under sec_301_9100-1 requesting an extension of time to elect to be treated as a reit for its taxable_year ended date taxpayer filed its form 1120-reit for its first reit taxable_year before date while its request for this private_letter_ruling was pending on its form 1120-reit taxpayer elected to be treated as a reit for its first reit taxable_year taxpayer represents that this relief is being requested before the failure to make the regulatory election was discovered by the internal_revenue_service service taxpayer represents that the failure to make said election was never discovered by the service taxpayer relied upon qualified_tax professionals firm who did not prepare or timely file form_7004 and form 1120-reit for taxpayer’s first reit taxable_year no actions of taxpayer contributed to the failure to timely file its federal_income_tax return electing to be treated as a reit plr-128520-14 granting the relief will not result in taxpayer having a lower u s federal tax_liability in the aggregate for all years to which the regulatory election applies than if the election had been timely made taking into account the time_value_of_money taxpayer is not seeking to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 at the time taxpayer is requesting relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose not to file the election no decision was made not to file the requested election and at all times since formation taxpayer intended to be treated as a reit for federal_income_tax purposes taxpayer is not using hindsight in requesting relief taxpayer will not be in a better tax position by the grant of relief than if the regulatory election had been timely made no facts have changed that make it more advantageous for taxpayer to make the regulatory election at issue taxpayer’s form 1120-reit for its first reit taxable_year was filed before date but after date as such that taxable_year and any subsequent taxable years remain open an affidavit supporting taxpayer’s representations was provided with the submission as required by sec_301_9100-3 law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election as defined in sec_301_9100-1 or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin plr-128520-14 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed not to have acted in good_faith if the taxpayer i is seeking to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed of the required election but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and the representations made we conclude that taxpayer has satisfied the requirements for the service to grant a reasonable extension of time to elect under sec_856 to be treated as a reit for the tax_year ending on date taxpayer represents that while this letter_ruling was pending and before date taxpayer made the election to be treated as a reit for the tax_year ending on date accordingly taxpayer is hereby granted a reasonable extension of time through the date that firm filed taxpayer’s form 1120-reit for taxpayer’s first plr-128520-14 reit taxable_year to make an election to be treated as a reit for u s federal_income_tax purposes this ruling is limited to the timeliness of the filing of taxpayer’s election under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed regarding whether taxpayer otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed concerning whether taxpayer is subject_to interest or penalties associated with its late filed form 1120-reit or its failure_to_file form_7004 to request an automatic_extension with which to file that return no opinion is expressed regarding any material_item or representation on taxpayer’s form 1120-reit no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
